Petition to Rehear
Defendant C. B. McCarter, d/b/a Courtesy Cab Company, has filed a petition to rehear asking the basis of this court’s affirmance of the award of punitive damages, it being Mr. McCarter’s insistence that “there is nothing in the record to support [such] an award.” We cannot agree. As pointed out in the opinion filed in this cause, there was evidence from which the jury could find that the driver of the cab involved in the accident was *316drinking intoxicating beverages prior to the time he was to report for work, and was intoxicated at the time the accident occurred. This evidence, in our opinion, was the basis of the Jury’s award of punitive damages. Certainly, it was the basis of our affirmance of the award.
McAmis, P. J., and Parrott, J., concur.